Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00229-CV

                                         Paul J. KITTLE, Jr.,
                                               Appellant

                                                  v.

                                          Patricia KITTLE,
                                               Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-16245
                           Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 6, 2021

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on August 16, 2021 and was not filed. On September 2, 2021,

we ordered appellant to file his brief and a written response explaining: (1) his failure to timely

file a brief; and (b) why appellee was not significantly injured by appellant’s failure to timely file

a brief. We cautioned appellant that if he did not timely file the brief and written response by

September 17, 2021, we would dismiss this appeal for want of prosecution. See TEX. R. APP. P.

38.8(a), 42.3(c).
                                                                               04-21-00229-CV


       Appellant did not respond to our September 2, 2021 order. Accordingly, we dismiss this

appeal for want of prosecution.

                                              PER CURIAM




                                            -2-